 
ASSET PURCHASE AGREEMENT
 
AMONG
 
VICTORIA GOLD CORP.
 
VICTORIA RESOURCES (US) INC.
 
AND
 
PERSHING GOLD CORPORATION
 
DATED AS OF MARCH 23, 2012
 
___________________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE 1 DEFINED TERMS
2
1.1
Certain Definitions
2
ARTICLE 2 SALE AND PURCHASE
3
2.1
Assets to be Sold and Purchased
3
2.2
Assumed and Retained Liabilities and Obligations
3
2.3
Purchase Price
4
2.4
Closing.
4
ARTICLE 3 REPRESENTATIONS, WARRANTIES and covenants OF SELLER
6
3.1
Organization of Seller
6
3.2
Authority of Seller
6
3.3
Execution and Binding Effect
6
3.4
No Violation; Consents and Approvals
6
3.5
Litigation
7
3.6
Title.
7
3.7
Contracts.
8
3.8
Compliance with Law.
9
3.9
Environmental Compliance.
9
3.10
Tax Representations.
9
3.11
Investment Representations.
10
3.12
Brokers and Finders.
12
3.13
Representations.
12
3.14
Pershing Shares.
12
3.15
Survival of Representations and Warranties.
12
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
13
4.1
Organization of Pershing.
13
4.2
Authority of Pershing.
13
4.3
Execution and Binding Effect.
13
4.4
No Violation; Consents and Approvals.
13
4.5
Litigation.
14
4.6
The Securities.
14
4.7
Recent SEC Reports; etc..
14
4.8
Private Placement
15
4.9
Brokers and Finders.
15
4.10
Representations.
15
4.11
Survival of Representations and Warranties.
15
ARTICLE 5 ADDITIONAL COVENANTS
16
5.1
Conduct of Business.
16
5.2
Access to Records and Properties and Due Diligence
16
5.3
Consultation and Reporting.
17
5.4
Confidentiality.
17
5.5
Consents; Pre-Closing and Post-Closing Efforts.
18
5.6
Satisfaction of Conditions Precedent.
18
5.7
Transfer Taxes.
18
5.8
Tax Allocations.
18
5.9
No Obligation to Develop.
20
5.10
Form D and Blue Sky.
20
ARTICLE 6 CONDITIONS TO BUYER’S OBLIGATIONS
20
6.1
Representations and Warranties of Seller to be True; Performance by Seller.
20
6.2
Deliveries.
20
6.3
Consents.
21
6.4
No Proceeding or Litigation.
21
ARTICLE 7 CONDITIONS TO SELLER’S OBLIGATIONS
21
7.1
Representations and Warranties of Buyer to be True; Performance by Buyer.
21
7.2
Deliveries.
22
7.3
Consents.
22
7.4
No Proceeding or Litigation.
22
ARTICLE 8 INDEMNIFICATION
22
8.1
Indemnification by Seller.
22
8.2
Indemnification by Pershing.
23
8.3
General Indemnification Provisions.
23
8.4
Limits on Liability.
24
ARTICLE 9 TERMINATION, AMENDMENT AND WAIVER
25
9.1
Termination of Agreement.
25
9.2
Procedure and Effect of Termination.
25
9.3
Amendment.
26
9.4
Waiver.
26
ARTICLE 10 MISCELLANEOUS
26
10.1
Expenses.
26
10.2
Consents.
26
10.3
Assignment; Parties in Interest.
26
10.4
Further Assurances.
27
10.5
Title and Risk of Loss.
27
10.6
Entire Agreement.
27
10.7
Headings
27
10.8
Notices
27
10.9
Governing Law
28
10.10
Counterparts
28
10.11
Affiliate
28
10.12
Survival
28
10.13
Interpretation
28
10.14
Other Business Opportunities
29
10.15
Public Announcements.
29
10.16
Joint and Several Liability
29
10.17
Remedies
30
10.18
Third Party Beneficiaries
30

 
EXHIBITS
 
Exhibit A
The Properties

Exhibit B
Seller’s Data and Information

Exhibit C
Form of Warrant

Exhibit D
Form of Grant, Bargain and Sale Deed

Exhibit E
Form of Assignment of Mineral Lease and Sublease

Exhibit F
Form of Seller’s Officer’s Certificate

Exhibit G
Form of FIRPTA Certificate

Exhibit H
Form of Buyer’s Officer’s Certificate

Exhibit I
March 15, 2012 Estoppel Certificate and Consent to Assignment

Exhibit J
Form of Notice to Newmont of Assumption

 
 
 

--------------------------------------------------------------------------------

 
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of March 23, 2012 (the
“Effective Date”), is by and among VICTORIA GOLD CORP., a British Columbia
corporation (“VGC”), whose address is 80 Richmond Street West, Suite 303,
Toronto, Ontario M5H 2A4, Canada, VICTORIA RESOURCES (US) INC., a Nevada
corporation (“VRI” or “Seller”), whose address is 1015 Telegraph Street,
Suite B, Reno, Nevada 89502, and PERSHING GOLD CORPORATION, a Nevada corporation
(“Pershing” or “Buyer”), whose address is 1658 Cole Boulevard, Building 6 –
Suite 210, Lakewood, Colorado 80401.
 
RECITALS
 
A.           VRI (i) owns certain unpatented mining claims in Pershing County,
Nevada, as more particularly described in Part 1 of Exhibit A attached hereto
(the “Owned Claims”), (ii) holds a leasehold interest in certain unpatented
mining claims in Pershing County, Nevada, as more particularly described in
Part 2 of Exhibit A attached hereto (the “Newmont Claims”), pursuant to that
Minerals Lease and Sublease dated June 15, 2006, between Newmont USA Limited,
d/b/a in Nevada as Newmont Mining Corporation (“Newmont”), and VRI (as amended
by (A) that Amendment to Minerals Lease and Sublease dated February 26, 2007,
and (B) that Second Amendment to Minerals Lease and Sublease dated June 14,
2011, the “2006 Mineral Lease”), (iii) is the sublessee, pursuant to the 2006
Mineral Lease, of an interest in certain fee minerals in Pershing County,
Nevada, as more particularly described in Part 3 of Exhibit A, in which Newmont
holds a leasehold interest pursuant to that Minerals Lease SPL-6700, dated
August 17, 1987, between Southern Pacific Land Company and SFP Minerals
Corporation (the “SFP Lease”), (iv) is the sublessee, pursuant to the 2006
Mineral Lease, of an interest in certain fee lands in Pershing County, Nevada,
as more particularly described in Part 4 of Exhibit A, in which Newmont holds a
leasehold interest pursuant to that Mining Lease dated June 1, 1994, between The
Atchison, Topeka and Santa Fe Railway Company and Santa Fe Pacific Gold
Corporation (the “SFPG Lease”), and (v) is the sublessee, pursuant to the 2006
Mineral Lease, of an interest in certain fee minerals in Pershing County,
Nevada, as more particularly described in Part 5 of Exhibit A, in which Newmont
holds a leasehold interest pursuant to that Mining Lease dated March 23, 1999,
between Nevada Land & Resource Company, LLC and Santa Fe Pacific Gold
Corporation (the “NLRC Lease”).
 
B.           Seller desires to convey and assign, and Buyer desires to purchase
and assume, the Owned Claims and VRI’s interest in the 2006 Mineral Lease
(including its interest as sublessee of the SFP Lease, the SFPG Lease and the
NLRC Lease), and certain other assets and liabilities related to the Properties
(as defined in Section 1.1), upon and subject to the terms and conditions
hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged and confirmed, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINED TERMS
 
1.1           Certain Definitions.  In addition to other terms defined in this
Agreement, the following terms shall have the meanings set forth below when used
in this Agreement:
 
(a)           The term “Closing Date” has the meaning set forth in
Section 2.4(a).
 
(b)           The term “Environmental Conditions” means any degradation of the
soil, water, air or natural resources, including without limitation wetlands and
plant and animal life, that is regulated pursuant to or addressed under any
Environmental Law.  Environmental Conditions shall include, but shall not be
limited to (i) any release of any hazardous or toxic material or substance
pursuant to CERCLA, TSCA, or other authority; (ii) any disposal of a hazardous
or solid waste pursuant to the RCRA or other authority; (iii) any disturbance of
a wetland or any other area requiring a permit or otherwise regulated under
Section 404 of FWPCA; (iv) any emission of any air pollutant pursuant to the
CAA, or other authority; (v) any discharge of stormwater or any pollutant or
contaminant regulated by FWPCA, or any other authority relating to water
quality; (vi) any contamination of drinking water or a public drinking  water
system pursuant to SDWA, or other authority; and (vii) any other condition or
activity which causes or consists of a violation of any Environmental Law.
 
(c)           The term “Environmental Laws” means any federal, state or local
statute, law, regulation, rule, code, ordinance or requirement, including any
judicial or administrative order, consent decree or judgment, relating to the
environment, health or safety, including without limitation the provisions of
N.R.S. §§ 445A, 445B and 519A, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601, et seq. (“CERCLA”), the Toxic
Substances Control Act, 15 U.S.C. § 2601, et seq. (“TSCA”), the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq. (“RCRA”), the Federal
Water Pollution Control Act, 33 U.S.C. § 1344 (“FWPCA”), the Clean Air Act,
42 U.S.C. § 7401, et seq. (“CAA”), the Safe Drinking Water Act, 42 U.S.C. § 300i
(“SDWA”), the Hazardous Materials Transportation Act, 49 U.S.C. § 6901 et seq.,
the Clean Water Act, 33 U.S.C. § 1251 et seq. (“CWA”) and the Superfund
Amendments and Reauthorization Act of 1986, Pub. L. 99-499, 100 Stat. 1613, the
Endangered Species Act, 16 U.S.C. § 1531, et seq., and the National Historic
Preservation Act, 16 U.S.C. § 461, et seq.), each as amended or reauthorized,
and any state law counterparts, including any plan, judgment, injunction, notice
or demand letter issued, entered, promulgated or approved by any governmental
authority, now or hereafter in effect, relating to the generation, production,
installation, use, storage, treatment, handling, distribution, transportation,
release, threatened release, recycling or disposal of hazardous materials or
substances, noise control, reclamation or the protection of human health and
safety, natural resources or the environment.
 
(d)           The term “Leased Properties” means all of the property interests
covered by the 2006 Mineral Lease and the Underlying Leases.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(e)           The term “Losses” means, with respect to any person or entity, any
liabilities, commitments, obligations, losses, damages, penalties (civil or
criminal), expenses (including reasonable attorneys’ fees), fines, settlements,
interest, suits, causes of action, legal or administrative proceedings,
arbitration awards, demands or claims, including claims for personal injury,
injunctive relief or damage to property, of such person or entity of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, secured or unsecured, and
whether due or to become due, regardless of when asserted, except to the extent
the same arise from a party’s own gross negligence or willful misconduct.
 
(f)           The term “Properties” means, collectively, the Owned Claims and
the Leased Properties.
 
(g)           The term “Tax Returns” means any return, declaration, report,
claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.
 
(h)           The term “Underlying Leases” means, collectively, the SFP Lease,
the SFPG Lease and the NLRC Lease.
 
(i)           “$” or “dollars” means United States currency.
 
ARTICLE 2
 
SALE AND PURCHASE
 
2.1           Assets to be Sold and Purchased.
 
(a)           Subject to the terms and conditions of this Agreement, at the
Closing (as defined in Section 2.4(a)) Seller shall sell, assign, transfer,
convey and deliver to Buyer, and Buyer shall purchase from Seller, free and
clear of all liens, claims, charges or encumbrances other than the production
royalties payable under the 2006 Mineral Lease and the Underlying Leases
(collectively, the “Encumbrances”), the following property, assets and rights
(collectively, the “Assets”):
 
(i)           The Owned Claims;
 
(ii)           All of Seller’s rights in and to the 2006 Mineral Lease and the
Underlying Leases; and
 
(iii)           All of Seller’s data, information and records, in whatever
form,  related to the Owned Claims and the Leased Properties, including all
internal analyses and reports prepared by third party consultants or
contractors, as described in Exhibit B (the “Data and Information”).
 
2.2           Assumed and Retained Liabilities and Obligations.
 
(a)           Subject to Section 2.2(b) below, Buyer shall assume, pay, fulfill,
perform or otherwise discharge the liabilities and obligations of Seller arising
with respect to periods after the Closing Date and pertaining to or under the
2006 Mineral Lease and the Underlying Leases (including, for certainty, the full
amount of additional Expenditures to be made on or before six years from the
Effective Date in accordance with Section 2 of the 2006 Mineral Lease, with the
amount of such additional Expenditures being $750,000) (the “Assumed
Liabilities”).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary in Section 2.2(a), Buyer
shall not be required to assume, pay, fulfill, perform or otherwise discharge
any of the following liabilities and obligations of Seller (collectively,
“Excluded Liabilities”):
 
(i)           Any liabilities for or arising from reclamation or restoration of
the Properties which was required to be performed by the Seller prior to the
Closing Date, except to the extent such reclamation or restoration has been made
impractical as a result of actions of the Buyer; and
 
(ii)           All obligations and liabilities for rentals, delay rentals,
advance royalty payments or production royalty payments under the 2006 Mineral
Lease and the Underlying Leases accruing prior to the Closing Date, or
liabilities pertaining to obligations or the failure to perform obligations
required to be performed under the 2006 Mineral Lease or the Underlying Leases
prior to the Closing Date, including such obligations and liabilities discovered
subsequent to the Closing.
 
2.3           Purchase Price.  The purchase price for the Assets shall consist
of the following (collectively, the “Purchase Price”):
 
(a)           $2,000,000 in cash payable by Buyer to VRI, or as it may direct in
writing, on the Closing Date (the “Closing Date Payment”);
 
(b)           10,000,000 shares of Buyer common stock, $.0001 par value
(“Common Stock”), to be issued to VGC at the written direction of VRI at the
Closing (the “Pershing Shares”);
 
(c)           a warrant to be issued to VGC at the written direction of VRI at
the Closing to purchase 5,000,000 shares of Common Stock, with an exercise price
of $0.60 per share, exercisable at any time on or prior to 5:00 p.m. Pacific
time on the second anniversary of the Closing Date, in the form attached hereto
as Exhibit C (the “Pershing Warrant”); and
 
(d)           a net smelter returns royalty of two percent (2%) on those Owned
Claims which are not encumbered by a production royalty payable to Newmont under
the 2006 Mineral Lease (the “Royalty”), to be reserved by Seller and calculated
as set forth in the Deed.
 
2.4           Closing.
 
(a)           Subject to the terms and conditions of this Agreement, including
Section 9.1 below, the consummation of the sale and purchase of the Assets
contemplated by this Agreement (the “Closing”) shall take place at 10:00 a.m.,
local time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth
Street, Suite 500, Denver, Colorado 80202, on the date that is the third (3rd)
business day following the satisfaction or waiver of all of the conditions in
Articles 6 and 7 of this Agreement, or at such other time and place as is
mutually agreeable to the parties.  The date on which the closing occurs is
referred to as the “Closing Date.”
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           At the Closing, Seller shall deliver to Buyer:
 
(i)           a Grant, Bargain and Sale Deed conveying the Owned Claims to Buyer
and reserving the Royalty, substantially in the form attached hereto as
Exhibit D (the “Deed”) together with the applicable form of Declaration of Value
required for recording purposes;
 
(ii)           an assignment and assumption of the 2006 Mineral Lease (including
Seller’s rights in the Underlying Leases) to Buyer, suitable for recording in
the official records of Pershing County, Nevada, substantially in the form
attached hereto as Exhibit E (the “Assignment”) together with, if required, the
applicable form of Declaration of Value required for recording purposes;
 
(iii)           a certificate of an authorized officer of Seller substantially
in the form attached hereto as Exhibit F (the “Seller Officer’s Certificate”);
 
(iv)           copies of all consents that Seller has obtained pursuant to
Sections 5.5 and 6.3;
 
(v)           such other instruments of assignment or conveyance as Buyer may
reasonably request as necessary or appropriate to vest in Buyer good and
marketable title to the Assets to be sold by Seller hereunder;
 
(vi)           possession of the Assets;
 
(vii)           a certificate of an authorized officer of Seller dated the
Closing Date in the form attached hereto as Exhibit G (the “FIRPTA
Certificate”); and
 
(viii)           the Data and Information.
 
(c)           At the Closing, Buyer shall deliver to Seller:
 
(i)           the Closing Date Payment, by wire transfer of immediately
available funds, pursuant to wire transfer instructions provided by Seller to
Buyer prior to Closing;
 
(ii)           a certificate, duly executed by authorized officers of Buyer and
countersigned by the transfer agent for the Common Stock evidencing the Pershing
Shares, registered in the name of VGC;
 
(iii)           the Pershing Warrant, duly executed by an authorized officer of
Buyer, and registered in the name of VGC;
 
(iv)           the Deed together with a Declaration of Value as referred to in
paragraph 2.4(b)(i);
 
 
-5-

--------------------------------------------------------------------------------

 
 
(v)           the Assignment together with, if required, a Declaration of Value
as referred to in paragraph 2.4(b)(ii); and
 
(vi)           a certificate of an authorized officer of Buyer substantially in
the form attached hereto as Exhibit H (the “Buyer Officer’s Certificate”).
 
ARTICLE 3
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
 
Seller and VGC jointly and severally represent, warrant and covenant to Buyer as
set forth below.
 
3.1           Organization of Seller.  VGC is a corporation duly organized,
validly existing and in good standing under the laws of British Columbia.  VRI
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada.  All of the issued and outstanding capital stock of
VRI is held by VGC.
 
3.2           Authority of Seller.  VRI has all requisite corporate power and
authority to own the Assets and to hold a leasehold interest in the 2006 Mineral
Lease and a subleasehold interest in the Underlying Leases.  Each of VGC and VRI
has all requisite corporate power and authority to execute and deliver this
Agreement and the other agreements and instruments to be executed and delivered
by it pursuant to this Agreement, including the Pershing Warrant (the “Ancillary
Agreements”) and to consummate the transactions contemplated hereby and thereby.
 
3.3           Execution and Binding Effect.  The execution, delivery and
performance of this Agreement and the Ancillary Agreements to which they are a
party have been duly authorized by all necessary corporate action on the part of
each of VGC and VRI.  This Agreement has been duly and validly executed and
delivered by each of VGC and VRI and constitutes, and the Ancillary Agreements
upon their execution and delivery by such of VGC and VRI who is a party thereto
on or prior to the Closing Date will constitute (assuming, in each case, the due
and valid authorization, execution and delivery thereof by the other parties
thereto), legal, valid and binding agreements of such of VGC and VRI, as
applicable, enforceable against VGC and VRI, as applicable, in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles generally.
 
3.4           No Violation; Consents and Approvals.  Neither the execution,
delivery and performance of this Agreement or the Ancillary Agreements nor the
consummation by VGC or VRI of the transactions contemplated hereby or thereby
will (a) conflict with, violate or result in any breach of the terms, conditions
or provisions of VGC’s and VRI’s articles of incorporation or by-laws, as
amended and as currently in place, (b) conflict with, violate or result in any
breach of, or constitute a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement, lease, instrument, obligation, understanding or arrangement to
which either VGC or VRI is a party or by which either VGC or VRI or any of the
Assets may be bound or subject, except for such defaults (or rights of
termination, cancellation or acceleration), as to which requisite waivers or
consents have been obtained or are to be obtained as contemplated herein, (c) 
violate any statute, ordinance or law or any rule, regulation, order, judgment,
writ, injunction or decree of any court or of any public, governmental or
regulatory body, agency or authority applicable to VGC or VRI or by which any of
their respective properties or assets may be bound or subject, or (d) other than
providing the required notice to Newmont under Section 11 of the 2006 Mineral
Lease or obtaining the consent of Newmont to the assignment of the 2006 Mineral
Lease, and providing thirty (30) days notice to the lessor under the SFP Lease
that Buyer will replace VRI as sublessee thereunder, require any filing,
declaration or registration with, or permit, consent or approval of, or the
giving of any notice to, any person or entity, including any public,
governmental or regulatory body, agency or authority.
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.5           Litigation.
 
There are no claims, actions, suits, proceedings or investigations pending or,
to Seller’s knowledge, threatened, by or against Seller with respect to the
Properties, the 2006 Mineral Lease, any of the Underlying Leases or any other of
the Assets, or its activities on the Properties, or which are reasonably likely
to have a material adverse effect on Seller’s right or ability to consummate the
transactions contemplated by this Agreement, at law or in equity or before or by
any federal, state, municipal, foreign or other governmental department,
commission, board, agency, instrumentality or authority.  Seller is not subject
to any pending judgment relating to the Assets or its activities on the
Properties.
 
3.6           Title.
 
(a)           With respect to each of the Owned Claims, (i) subject to the
paramount title of the United States of America and the statutory rights of
third parties to use of the surface, and Note 1 and Note 2 in Part 1 of the
Exhibit A, Seller owns the Owned Claims free and clear of all Encumbrances
arising by, through or under Seller; (ii) to the knowledge of the Seller, the
Owned Claims were located by qualified locators and properly laid out and
monumented on available public domain land open to appropriation by mineral
location; (iii) to the knowledge of the Seller, location notices or certificates
for each of the Owned Claims were timely and properly recorded and filed with
the appropriate governmental agencies, and all payments required in connection
therewith were timely and properly made; (iv) all claim maintenance, recording
and related fees have been timely and properly paid as required by law in order
to hold the Owned Claims through the assessment year ending on September 1,
2012; and (v) all affidavits of assessment of work, notices of intent to hold,
evidence of payment of claim maintenance fees, and other filings required to
maintain the Owned Claims in good standing have been timely and properly
recorded or filed with the appropriate governmental agencies.
 
(b)           With respect to the Leased Properties, to the Seller’s knowledge:
 
(i)           Subject to the paramount title of the United States of
America  and the statutory rights of third parties to use of the surface, and
subject to the terms and conditions of the 2006 Mineral Lease and Note 1 in Part
2 of Exhibit A, Newmont is the owner of the Newmont Claims, free and clear of
all Encumbrances, and with respect to each of the Newmont Claims, (A) the
Newmont Claims were located by qualified locators and properly laid out and
monumented on available public domain land open to appropriation by mineral
location; (B) location notices or certificates for each of the Newmont Claims
were timely and properly recorded and filed with the appropriate governmental
agencies, and all payments required in connection therewith were timely and
properly made; (C) all claim maintenance, recording and related fees have been
timely and properly paid as required by law in order to hold the Newmont Claims
through the assessment year ending on September 1, 2012; and (D) all affidavits
of assessment of work, notices of intent to hold, evidence of payment of claim
maintenance fees, and other filings required to maintain the Newmont Claims in
good standing have been timely and properly recorded or filed with the
appropriate governmental agencies;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)           New Nevada Resources, LLC (“NNR”) is the owner of good and
marketable title to the fee minerals (excluding sand, gravel, clay, rock and
placer minerals) covered by the Underlying Leases, free and clear of all
Encumbrances (subject to the terms and conditions of the Underlying Leases);
 
(iii)           New Nevada Lands, LLC (“NNL”) is the owner of good and
marketable title to the surface (including sand, gravel, clay, rock and place
minerals) in the lands covered by the Underlying Leases (except for Sections 5,
7, 19 and 29 as described in (iv) below), free and clear of all Encumbrances
(subject to the terms and conditions of the Underlying Leases); and
 
(iv)           Nevada Land & Resources Company, LLC (“NLRC”) conveyed the
surface of Sections 5, 7, 19 and 29 identified on Part 3 of Exhibit A hereto to
certain third parties, with NLRC reserving the minerals and right to use such
surface.
 
(c)           To Seller’s knowledge, subject to the terms and conditions of the
2006 Mineral Lease and the Underlying Leases, Seller has contractual or common
law rights to use the surface of the Properties in a manner sufficient to allow
for the development and operation of either surface or underground mines
thereon, without payment of additional consideration to any third party other
than those payments due under the 2006 Mineral Lease and the Underlying Leases.
 
3.7           Contracts.
 
Except for the 2006 Mineral Lease and the Underlying Leases, Seller is not a
party to any agreement or contract pertaining to the Properties.  The 2006
Mineral Lease and the Underlying Leases are valid and in full force and effect,
there has been and is no breach by Seller of the terms and conditions thereof,
and to the knowledge of the Seller there is no pending or threatened claim that
Seller or Newmont has breached any of the terms or conditions of the 2006
Mineral Lease or the Underlying Leases.  Seller has not breached, and to the
Seller’s knowledge, Newmont has not breached any of the terms or conditions of
the 2006 Mineral Lease or any of the Underlying Leases, and to the knowledge of
the Seller there is no condition that exists that with the providing of notice
or the passage of time will become a breach.  Seller has provided Buyer with
complete and correct copies of the 2006 Mineral Lease and the Underlying Leases,
as amended and as currently in effect.  Seller owns its interest in the 2006
Mineral Lease and the Underlying Leases free and clear of all Encumbrances
(other than the royalties payable to the lessors thereunder).  Seller has timely
and properly made all rental, advance or minimum royalty and royalty payments
and timely and properly performed all work commitment and other obligations
required of it under the 2006 Mineral Lease and the Underlying Leases.  None of
the Leased Properties is encumbered by any production royalty payable to any
party other than the lessors under the 2006 Mineral Lease and the Underlying
Leases.
 
 
-8-

--------------------------------------------------------------------------------

 
 
3.8           Compliance with Law.
 
Seller’s activities on the Properties have been conducted and are currently in
material compliance with all applicable federal, state or local laws,
regulations, ordinances, rules or orders, including Environmental Laws
(compliance with which shall be qualified by knowledge as set out in Section
3.9) and laws, rules and regulations pertaining to reclamation or restoration of
the Properties.  No permits, licenses or approvals are required from any
federal, state or local governmental agency in connection with Seller’s
activities to date on the Properties.
 
3.9           Environmental Compliance.
 
To the Seller’s knowledge, there are no Environmental Conditions associated with
the Assets or arising out of Seller’s activities on the Properties which
constitute a nuisance or have resulted in or could reasonably be expected to
result in a violation of or liability under applicable Environmental Laws.  No
governmental authority has issued to Seller under applicable Environmental Laws
any notices of violations or consent orders pertaining to the Properties or its
activities thereon, or any notice of any inspection or possible inspection or
investigation by any governmental authority under any applicable Environmental
Laws.  There are no pending or to Seller’s knowledge threatened proceedings by
or before any court or other governmental authority with respect to activities
of the Seller on the Properties alleged to be, or have been, in violation of, or
to be the basis of liability under, any Environmental Law, and Seller is not
aware of any “release” (as defined under CERCLA) of any hazardous materials at,
from or affecting the Properties.
 
3.10           Tax Representations.
 
(a)           Tax Definitions. In this Agreement, “Taxes” means all gross
receipts, sales, use, ad valorem, transfer, franchise, license, excise,
severance or property taxes, alternative or add-on minimum taxes, customs duties
and other taxes, fees, assessments or charges of any kind whatsoever, together
with all interest and penalties, additions to Tax and other additional amounts
imposed by any taxing authority (domestic or foreign) on the Assets, and “Tax”
means any one of the foregoing Taxes.
 
(b)           Seller has timely paid all Taxes relating to the Assets. There are
no liens on any of the Assets that arose in connection with any failure (or
alleged failure) to pay any Tax, other than liens for Taxes not yet due and
payable or for Taxes that are being disputed in good faith by appropriate
proceedings.  There are no Taxes of Seller for which Buyer may reasonably be
expected to become liable for as a result of the transactions contemplated by
this Agreement.
 
(c)           There is no dispute or claim concerning any Tax liability of
Seller relating to the Assets either (i) claimed or raised by any governmental
authority in writing or (ii) as to which Seller has knowledge based upon
personal contact with any agent of such governmental authority for which Buyer
may be reasonably expected to become liable as a result of the transactions
contemplated by this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.11           Investment Representations.
 
(a)           VGC is acquiring the Pershing Shares and the Pershing Warrant, and
will acquire the Common Stock issuable on the exercise of the Pershing Warrant
(the “Pershing Warrant Shares” and, collectively with the Pershing Shares and
the Pershing Warrant, the “Securities”) for investment solely for Seller’s own
account and not for distribution, transfer or sale to others in connection with
any distribution or public offering, provided, however, that by making the
representations herein, VGC does not agree to hold any of the Securities
acquired by it for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to an
effective registration statement or an exemption from registration under the
U.S. Securities Act of 1933, as amended (the “Securities Act”).
 
(b)           VGC has such knowledge, experience and skill in financial and
business matters in general and with respect to investments of a nature similar
to the Securities so as to be capable of evaluating the merits and risks of, and
making an informed business decision with regard to, such investment.  VGC can
bear the economic risk of an investment in Buyer for an indefinite period of
time, and can afford to suffer the complete loss thereof.
 
(c)           VGC is an “Accredited Investor” as that term is defined in Rule
501 promulgated under the Securities Act.
 
(d)           VGC maintains its principal place of business at the address shown
in Section 10.8 of this Agreement.
 
(e)           VGC acknowledges that at no time was it presented with or
solicited through any leaflet, public promotional meeting, public advertisement,
prospectus or any other form of general advertising or general solicitation in
connection with the offer and sale of the Securities.
 
(f)           VGC (i) has had the opportunity to review the Recent SEC Reports
(as defined in Section 4.7) and has received all information that VGC deems
necessary to make an informed investment decision with respect to the
Securities; (ii) has had the opportunity to make such investigation as VGC
desires pertaining to Buyer and an investment in the Securities and to verify
any information furnished to VGC; and (iii) has had the opportunity to ask
questions of Buyer’s representatives.
 
(g)           VGC has not relied upon any representations, warranties or
agreements, other than those set forth in this Agreement.
 
(h)           VGC acknowledges that (i) the Securities have not been registered
under the Securities Act or other applicable securities laws, and (ii) the
Securities may not be sold, transferred, pledged or otherwise disposed except
pursuant to Rule 144 promulgated under the Securities Act, as amended (or a
successor rule thereto) (“Rule 144”), when available, or another exemption from
registration under the Securities Act or any applicable securities laws or an
effective registration statement filed under the Securities Act. For purposes
hereof, “securities laws” means the securities laws, legislation and regulations
of, and the instruments, policies, rules, orders, codes, notices and
interpretation notes of, the securities regulatory authorities (including the
United States Securities and Exchange Commission (the “SEC”)) of the United
States and any applicable states and other jurisdictions.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i)           VGC acknowledges that Buyer is not obligated to register the
Securities for resale under the Securities Act or any applicable securities
laws.
 
(j)           VGC acknowledges that the Securities will be “restricted
securities” as defined in Rule 144.
 
(k)           VGC further acknowledges that it is aware that Buyer is a domestic
issuer under the Securities Act and that therefore the Securities Act Legend set
forth below may not be removed in accordance with Rule 905 under the Securities
Act.
 
(l)           It is understood that the certificates evidencing the Pershing
Shares, the Pershing Warrant and the Pershing Warrant Shares, except as set
forth below, will bear the legend set forth below (the “Securities Act Legend”):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO BUYER, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION S
UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (E)
IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES
ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES, AND, IN THE CASE OF (C) OR (E), THE HOLDER HAS PRIOR TO SUCH
TRANSFER FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED
STANDING IN CUSTOMARY FORM AND SUBSTANCE AND IN THE CASE OF (D), THE HOLDER HAS
PROVIDED TO THE CORPORATION CUSTOMARY DOCUMENTATION OF THE HOLDER AND ITS
BROKER.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Upon the written request to Pershing of a holder of a certificate or other
instrument representing any of the Securities, the Securities Act Legend (and
any related stop-transfer instructions) shall be removed and Pershing shall
cause its transfer agent to issue a certificate without the Securities Act
Legend to the holder of the Securities upon which it is stamped, if (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale transaction, such holder provides Pershing with an
opinion of counsel, in a form reasonably acceptable to Pershing and its counsel,
to the effect that a sale, assignment or transfer of the Securities may be made
without registration under the Securities Act, (iii) such holder provides
Pershing customary documentation of such holder and its broker to the effect
that the Securities have been or are being sold pursuant to and in compliance
with Rule 144, or (iv) such holder certifies, on or after the date that is six
(6) months after the date on which such holder acquired the Securities (or is
deemed to have acquired the Securities under Rule 144), that such holder is not
an “affiliate” of Pershing (as defined in Rule 144).  Pershing shall be
responsible for the fees of its transfer agent and all of The Depository Trust
Company fees associated with such issuance.  Pershing acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the holders of
the Securities.  Accordingly, Pershing acknowledges that the remedy at law for a
breach of its obligations under this Section 3.11(l) will be inadequate and
agrees that, in the event of a breach or threatened breach of this Section
3.11(l), such holder shall be entitled, in addition to all other available
remedies, to an injunctive order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
3.12           Brokers and Finders.
 
Neither Seller, VGC nor any of their respective directors, officers, employees
or agents has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees which could in any way be deemed
payable by Buyer in connection with the transactions contemplated by this
Agreement.
 
3.13           Representations.
 
No statements, warranties, or representations made by Seller or VGC herein
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which such statements were or will be made, not misleading.
 
3.14           Pershing Shares.
 
As of the date hereof, neither Seller, VGC nor any of their respective
affiliates is the beneficial owner, as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
Pershing Common Stock.
 
3.15           Survival of Representations and Warranties.
 
The representations, warranties and covenants contained in this Article 3 shall
survive the execution and delivery of this Agreement and the Closing as well as
any assignment hereof and the execution and delivery of the Deed, the Assignment
and any other conveyance document, for a period of two (2) years following the
Closing Date.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller and VGC as set forth below.
 
4.1           Organization of Pershing.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada.
 
4.2           Authority of Pershing.
 
Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which either of them is a party
and to consummate the transactions contemplated hereby and thereby.
 
4.3           Execution and Binding Effect.
 
The execution and delivery of this Agreement and the Ancillary Agreements to
which Buyer is a party and the consummation by Buyer of the transactions
contemplated hereby and thereby, including the issuance of the Pershing Shares
and the Pershing Warrant, and the reservation for issuance and the issuance of
the Pershing Warrant Shares issuable upon exercise of the Pershing Warrant, have
been duly authorized by all necessary corporate action on the part of
Buyer.  This Agreement has been duly and validly executed and delivered by
Buyer, and constitutes, and the Ancillary Agreements upon their execution and
delivery by Buyer on or prior to the Closing Date will constitute (assuming, in
each case, the due and valid authorization, execution and delivery thereof by
the other parties thereto), legal, valid and binding agreements of Buyer,
enforceable against Buyer in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency or similar laws and
by equitable principles generally.
 
4.4           No Violation; Consents and Approvals.
 
Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements nor the consummation by Buyer of the transactions
contemplated hereby or thereby will (a) conflict with, violate or result in any
breach of the terms, conditions or provisions of Buyer’s articles of
incorporation or by-laws, as amended and as currently in place, (b) conflict
with, violate or result in any breach of, or constitute a default (or give rise
to any right of termination, cancellation or acceleration) under, any of the
terms, conditions or provisions of any agreement, lease, instrument, obligation,
understanding or arrangement to which Buyer is a party or by which Buyer may be
bound or subject, except for such defaults (or rights of termination,
cancellation or acceleration) as to which requisite waivers or consents have
been obtained, (c) violate any statute, ordinance or law or any rule,
regulation, order, judgment, writ, injunction or decree of any court or of any
public, governmental or regulatory body, agency or authority applicable to Buyer
or by which any of their respective properties or assets may be bound or
subject, or (d) other than providing the required notice to Newmont under
Section 11 of the 2006 Mineral Lease or obtaining the consent of Newmont to the
assignment of the 2006 Mineral Lease, and providing thirty (30) days notice to
the lessor under the SFP Lease that Buyer will replace VRI as Sublessee
thereunder, require any filing, declaration or registration with, or permit,
consent or approval of, or the giving of any notice to, any person or entity,
including any public, governmental or regulatory body, agency or authority.
 
 
-13-

--------------------------------------------------------------------------------

 
 
4.5           Litigation.
 
There are no claims, actions, suits, proceedings or investigations pending or,
to Buyer’s knowledge, threatened by or against Buyer, at law or in equity or
before or by any federal, state, municipal, foreign or other governmental
department, commission, board, agency, instrumentality or authority which could
reasonably be expected to have a material adverse effect on Buyer’s right or
ability to consummate the transactions contemplated by this Agreement, except as
set forth in that certain Complaint filed on February 7, 2012 as 12 CIV 0952 in
the Southern District of New York, captioned Relief Gold Group, Inc. v Sagebrush
Gold Ltd., Gold Acquisition Corp., Barry Honig and David Rector, whether the
allegations contained therein are considered in the Southern District of New
York or removed to the United States Bankruptcy Court for the District of
Nevada, Case No. BK-N-10-50215-GWZ  (collectively, the “Relief Gold Complaint”)
to the extent that the plaintiff’s claims are upheld.
 
4.6           The Securities.
 
The authorized capital of Buyer consists of (i) 500,000,000 shares of Common
Stock, of which 147,460,616 are issued and outstanding as of the date of this
Agreement, (ii) 2,250,000 shares of Series A Convertible Preferred Stock, par
value $0.0001 per share, of which none (0) are issued and outstanding as of the
date of this Agreement, (iii) 8,000,000 shares of Series B Convertible Preferred
Stock, par value $0.0001 per share, of which none (0) are issued and outstanding
as of the date of this Agreement, (iv) 3,284,396 shares of Series C Convertible
Preferred Stock, par value $0.0001 per share, of which 3,284,396 are issued and
outstanding as of the date of this Agreement, and (v) 1,000,000 shares of Series
D Convertible Preferred Stock, par value $0.0001 per share, of which 1,000,000
are issued and outstanding as of the date of this Agreement.  The Pershing
Shares are duly authorized and, upon issuance in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable and free from taxes
and liens with respect to the issuance thereof, with the holders being entitled
to all rights accorded to a holder of shares of Common Stock.  The Pershing
Warrant is duly authorized and, upon issuance in accordance with the terms
hereof, shall be (x) free from all taxes and liens with respect to the issuance
thereof, and (y) entitled to the rights set forth in the Pershing Warrant.  Upon
issuance in accordance with the Pershing Warrant upon exercise thereof, the
Pershing Warrant Shares will be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes and liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.
 
4.7           Recent SEC Reports; etc..
 
(a)           Since January 1, 2011 through the date this representation is
made, Pershing has filed all SEC Reports required to be filed by Pershing
pursuant to the Exchange Act and the rules thereunder (such SEC Reports filed
pursuant to the Exchange Act and the rules thereunder, but excluding reports
required to be filed pursuant to Section 16 of the Exchange Act, since January
1, 2011 through the date this representation is made being referred to herein as
the “Recent SEC Reports”).  As of their respective dates, the Recent SEC Reports
complied in all material respects with the Exchange Act and the rules and forms
thereunder.  None of the Recent SEC Reports, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Pershing has not received any written comments from the SEC
staff that have not been resolved to the satisfaction of the SEC staff.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(b)           Pershing is not, and has not since September 29, 2010 been, a
“shell company” (as defined in Rule 12b-2 under the Exchange Act).  On October
5, 2010, Pershing filed a Form 8-K disclosing the consummation of the
transaction that caused Pershing to no longer be a “shell company” and included
all required information, including “Form 10 information” with respect to The
Empire Sports & Entertainment Co.
 
4.8           Private Placement
 
Assuming the accuracy of the representations and warranties set forth in
Section 3.11, no registration under the Securities Act is required for the offer
and sale of the Pershing Shares and Pershing Warrant by Buyer to Seller as
contemplated hereby.
 
4.9           Brokers and Finders.
 
Neither Buyer nor any of its officers, directors, employees or agents has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees which could in any way be deemed payable by Seller
or VGC in connection with the transactions contemplated by this Agreement.
 
4.10           Representations.
 
No statements, warranties, or representations made by Buyer herein contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
such statements were or will be made, not misleading.
 
4.11           Survival of Representations and Warranties.
 
The representations and warranties contained in this Article 4 shall survive the
execution and delivery of this Agreement and the Closing as well as any
assignment hereof and the execution and delivery of the Deed, the Assignment and
any other conveyance document, for a period of two (2) years following the
Closing Date.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
ADDITIONAL COVENANTS
 
5.1           Conduct of Business.
 
(a)           Between the Effective Date and the Closing Date, without the
written consent of Buyer, which may be withheld by Buyer in its sole discretion,
Seller shall not:
 
(i)           conduct any activities on the Properties except in the ordinary
course of business and in compliance with the 2006 Mineral Lease, the Underlying
Leases and applicable federal, state and local laws, rules and regulations;
 
(ii)           make any sale, transfer, lease, pledge or other disposition of
any or all of its interest in the 2006 Mineral Lease or any of the other Assets,
or mortgage, pledge or otherwise create an Encumbrance on any of the Assets;
 
(iii)           amend or consent to the termination of any of the 2006 Mineral
Lease or the Underlying Leases, or waive any rights with respect thereto; or
 
(iv)           willfully commit or consent to do any act that would cause a
breach of any covenant contained in this Agreement or would cause any
representation or warranty contained in this Agreement to become untrue.
 
(b)           Between the Effective Date and the Closing Date, Seller shall:
 
(i)           timely and properly perform all obligations and timely and
properly make all payments required under the 2006 Mineral Lease and the
Underlying Leases, and provide to Buyer notice of the same having been performed
or made at least five (5) days in advance of their respective due dates; and
 
(ii)           take all reasonable steps to ensure that all of the Assets remain
in substantially the same condition as on the Effective Date.
 
5.2           Access to Records and Properties and Due Diligence.
 
(a)           During the period from the Effective Date to the Closing Date,
subject to the terms of the Confidentiality Agreements (defined in Section 5.4),
Seller shall furnish to Buyer and its representatives access (during regular
business hours, on reasonable prior notice and subject to reasonable conditions
as to confidentiality, safety and similar matters) to its activities on the
Properties and shall furnish to Buyer and its designees all of the Data and
Information as shall be reasonably requested by Buyer.
 
(b)           During the period from the Effective Date to the Closing Date,
Buyer may continue to conduct such investigations as it deems necessary in its
sole discretion with respect to (i) the Properties, the 2006 Mineral Lease and
the Underlying Leases, (ii) surface rights pertaining to the Properties, (iii)
Environmental Conditions at the Properties, (iv) mineral reserves and resources
at the Properties, or (v) any other matter pertaining to the Assets, and Seller
shall cooperate with Buyer in good faith with respect to such
investigations.  Seller agrees that notwithstanding the provisions of Section
5.4, Buyer may engage in such discussions as it sees fit with representatives of
Newmont, NNLC, and federal state or local governmental agencies or authorities,
or other third parties, concerning the Properties, the 2006 Mineral Lease, the
Underlying Leases, surface rights or any other matter.
 
 
-16-

--------------------------------------------------------------------------------

 
 
5.3           Consultation and Reporting.
 
During the period from the Effective Date to the Closing Date, Seller will,
subject to any applicable legal or contractual restrictions, confer on a regular
and frequent basis with Buyer to report on material matters pertaining to its
activities under the 2006 Mineral Lease and the Underlying Leases and to report
on the general status of its ongoing activities with respect to the
Properties.  Seller will notify Buyer of any unexpected emergency, material
change to the Assets or other material change in the normal course of its
business or in the conduct of its activities under the 2006 Mineral Lease and
the Underlying Leases and of any material governmental or third-party
complaints, investigations, adjudicatory proceedings, or hearings (or
communications indicating that the same may be contemplated) and will keep Buyer
fully informed of such events and permit Buyer’s representatives prompt access
to all materials served on Seller in connection therewith.  Each of Seller and
Buyer shall further, upon obtaining knowledge of any of the following, promptly
notify the other of Seller and Buyer of:
 
(a)           any notice or other communication from any person or entity
alleging that the consent of such person is or may be required in connection
with the transactions contemplated by this Agreement;
 
(b)           any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement, the Properties, or Seller’s activities under the 2006 Mineral
Lease or the Underlying Leases; and
 
(c)           any actions, suits, claims, investigations or other judicial
proceeding commenced or threatened against Seller or Buyer which relate to the
consummation of the transactions contemplated by this Agreement, the Properties,
or Seller’s activities under the 2006 Mineral Lease or the Underlying Leases;
provided, that the parties hereby acknowledge receipt of notice of the Relief
Gold Complaint.
 
5.4           Confidentiality.
 
This Agreement is subject to (a) that Confidentiality Agreement between VGC and
Buyer dated November 16, 2011, and (b) that Confidentiality Agreement between
Buyer, Gold Acquisition Corp. and VGC dated January 5, 2012 (collectively, the
“Confidentiality Agreements”), each of which shall remain in full force and
effect through the Closing Date, and shall terminate as of the Closing;
provided, however, that if this Agreement terminates prior to Closing, the
Confidentiality Agreements shall remain in full force and effect in accordance
with their respective terms.
 
 
-17-

--------------------------------------------------------------------------------

 
 
5.5           Consents; Pre-Closing and Post-Closing Efforts.
 
(a)           Seller confirms that on December 5, 2011 it gave notice to Newmont
of the sale of the Assets to the Buyer as required under Section 11 of the 2006
Mineral Lease and that Newmont has informed the Seller that Newmont provided the
30 day notice to the lessor under the SFP Lease that Buyer will replace VRI as
the sublessee thereunder pursuant to a letter dated February 22, 2012.  Seller
further confirms that it has received that certain Estoppel Certificate and
Consent to Assignment from Newmont dated March 15, 2012 attached hereto as
Exhibit I (the “Estoppel”)
 
(b)           Prior to and after the Closing, each of the parties shall use its
commercially reasonable efforts, and the parties shall cooperate with each other
(including without limitation by exchange of information), to obtain all
waivers, permits, consents and approvals and to effect all registrations,
filings and notices with governmental or public bodies or authorities or other
third parties (other than the consent of Newmont addressed by Section 5.5(a)
above, which has already been obtained) that are in the reasonable opinion of
Seller or Buyer necessary or reasonably necessary in connection with the
transactions contemplated by this Agreement.  The parties will pay all fees due
with respect to any government filings required to be made by them.
 
5.6           Satisfaction of Conditions Precedent.
 
Subject to the terms and conditions of this Agreement, each party will each use
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are applicable to each of them, and to cause the
transactions contemplated by this Agreement to be consummated, and, without
limiting the generality of the foregoing, to obtain all consents and
authorizations of third parties and to make filings with, and give all notices
to, third parties that may be necessary or reasonably required on its part in
order to effect the transactions contemplated hereby. If Newmont does not sign
and deliver the Assignment on or before Closing, then Buyer agrees that on the
Closing, Buyer will sign the Notice to Newmont of Assumption, substantially in
the form of Exhibit J hereto, and deliver the same to Newmont and Seller, for
the purpose of confirming that Buyer has assumed and agrees to be bound by the
2006 Mineral Lease, including Section 11 thereof, to the same extent as Seller
with respect to the interest therein transferred or assigned to Buyer.
 
5.7           Transfer Taxes.
 
All excise, sales, value added, use, registration, stamp, transfer and similar
taxes, levies, charges and fees, any fees required to record the Assignment, and
any personal property transfer taxes relating to the Assets, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by Buyer.  Buyer and Seller shall cooperate in providing each other
appropriate tax documentation.
 
5.8           Tax Allocations.
 
(a)           Schedule 5.8 sets forth an allocation of the Purchase Price
(“Allocation”) among the Assets in accordance with the Code and the Treasury
regulations thereunder (and any similar provision of state, local, or non-U.S.
law, as appropriate), which Allocation shall be binding upon Buyer and
Seller.  Buyer and Seller shall report, act and file all Tax Returns in all
respects and for all purposes consistent with such Allocation.  Neither Buyer
nor Seller shall take any position (whether in audits, Tax Returns or otherwise)
that is inconsistent with such Allocation unless required to do so by applicable
law.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Seller shall be liable for and shall indemnify Buyer for Taxes
attributable to the Assets for any taxable years or periods ending prior to or
on the Closing Date (“Pre-Closing Tax Period”) and, with respect to any taxable
years or periods beginning before and ending after the Closing Date (“Straddle
Periods”), the portion of such taxable years or periods ending on and including
the Closing Date.  Buyer shall be liable for and shall indemnify Seller for
Taxes attributable to the Assets for any taxable years or periods following the
Closing Date.
 
(c)           For purposes of Section 5.8(b) above, whenever it is necessary to
determine the liability for Taxes attributable to the Assets for a Straddle
Period, the determination of such Taxes for the portion of the year or period
ending on, and the portion of the year or period beginning after, the Closing
Date, shall be determined, for any real estate Taxes or other property or
tangible asset-based Taxes, on a per-diem basis taking into account the number
of days in such entire taxable year or period.
 
(d)           After the Closing Date, Seller, on the one hand, and Buyer on the
other hand (each a “Party”), shall:
 
(i)           cooperate in all reasonable respects in preparing for any audits
of, or disputes with, taxing authorities regarding Tax Returns pertaining to the
Assets;
 
(ii)           make available to the other as reasonably requested all
information, records and documents relating to Taxes pertaining to the Assets;
 
(iii)           provide timely notice to the other in writing of any pending or
threatened Tax audits or assessments pertaining to the Assets for taxable
periods for which the other may have liability under this Agreement, provided,
that failure to comply with this provision shall not affect the other Party’s
rights to indemnification hereunder except to the extent such failure results in
actual prejudice to the other Party;
 
(iv)           furnish the other Party with copies of all correspondence
received from any taxing authority in connection with any Tax audit or
information request with respect to any Tax for which such other Party could be
liable or required to indemnify the first Party; and
 
(v)           retain all books and records with respect to Tax matters pertinent
to the Assets relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority and give the other Party reasonable written notice prior to
transferring, destroying or discarding any such books and records.
 
 
-19-

--------------------------------------------------------------------------------

 
 
5.9           No Obligation to Develop.
 
The parties acknowledge and agree that from and after the Closing, the timing,
manner and scope of any prospecting, exploration, development, mining,
production or marketing activities on or with respect to the Properties shall be
in the sole discretion of Buyer.  Seller acknowledges and confirms that the
Closing Date Payment, the Pershing Shares and the Pershing Warrant are
sufficient consideration for the Assets and all of the rights granted to Buyer
under this Agreement after the Closing Date.  Seller and Buyer agree that Buyer
shall have no obligation after the Closing Date to maintain or keep in full
force and effect any of the Owned Claims or the 2006 Mineral Lease or the
Underlying Leases.
 
5.10           Form D and Blue Sky .
 
Pershing agrees to timely file a Form D with respect to the Securities as
required under Regulation D under the Securities Act and to provide a copy
thereof to VGC promptly after such filing.  Pershing shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
 
ARTICLE 6
 
CONDITIONS TO BUYER’S OBLIGATIONS
 
The obligations of Buyer under this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions, all of
which are for the benefit of Buyer and any of which may be waived in writing in
whole or in part by Buyer as provided herein, except as otherwise provided by
law.
 
6.1           Representations and Warranties of Seller to be True; Performance
by Seller.
 
(a)           The representations and warranties of Seller and VGC contained in
this Agreement and in any document delivered hereunder at Closing shall be true
and correct in all material respects (except that the representations and
warranties of Seller and VGC contained in this Agreement that are qualified by
materiality shall be true and correct in all respects) as of the Closing Date
with the same effect as though such representations and warranties had been made
or given again at and as of the Closing Date, except for any representation or
warranty expressly stated to have been made or given as of a specified date,
which, at the Closing Date, shall be true and correct as of the date expressly
stated.
 
(b)           Seller and VGC shall have performed and complied in all material
respects with all of their respective agreements, covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing Date.
 
6.2           Deliveries.
 
Seller shall have duly executed and delivered to Buyer each of the deliveries
set forth in Section 2.4(b); provided that it shall not be a condition to
Closing that the Assignment include Section 3 thereof or that Newmont be a party
thereto, in which event the Assignment will be amended accordingly.
 
 
-20-

--------------------------------------------------------------------------------

 
 
6.3           Consents.
 
All notices to, and declarations, filings and registrations with, consents,
approvals and waivers from, and waiting periods required by, governmental and
regulatory agencies to consummate the transactions contemplated hereby and/or
required for the conveyance, assignment and/or transfer of the Assets to Buyer
or to enable the conduct of activities by Buyer under the 2006 Mineral Lease
(other than consents, approvals and waivers from governmental agencies that
cannot be obtained until after the Closing, but which Buyer has determined in
the reasonable exercise of its judgment will be available within a reasonable
time subsequent to the Closing), shall have been made or obtained and the
Estoppel shall remain in force and effect.
 
6.4           No Proceeding or Litigation.
 
(a)           No preliminary or permanent injunction or other order shall have
been issued by any court or competent jurisdiction, whether federal, state or
foreign, or by any governmental or regulatory body whether federal, state or
foreign, nor shall any statute, rule, regulation or executive order be
promulgated or enacted by any governmental authority, whether federal, state or
foreign, which prevents the consummation of the transactions contemplated in
this Agreement.
 
(b)           Except as set forth in the Relief Gold Complaint, no suit, action,
claim, proceeding or investigation before any court, arbitrator or
administrative, governmental or regulatory body, whether federal, state or
foreign, shall have been commenced and be pending against Seller or Buyer or any
of their respective Affiliates seeking to prevent the sale of the Assets or
asserting that the sale of the Assets would be illegal.
 
ARTICLE 7
 
CONDITIONS TO SELLER’S OBLIGATIONS
 
The obligations of Seller under this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each the following conditions, all of which
are for the benefit of Seller and any of which may be waived in whole or in part
by Seller as provided herein, except as otherwise provided by law:
 
7.1           Representations and Warranties of Buyer to be True; Performance by
Buyer.
 
(a)           The representations and warranties of Buyer contained in this
Agreement and in any document delivered hereunder at Closing shall be true and
correct in all material respects (except that the representations and warranties
of Buyer contained in this Agreement that are qualified by materiality shall be
true and correct in all respects) as of the Closing Date with the same effect as
though such representations and warranties had been made or given again at and
as of the Closing Date, except for any representation or warranty expressly
stated to have been made as or given as of a specified date, which, at the
Closing Date, shall be true and correct as of the date expressly stated.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b)           Buyer shall have performed and complied in all material respects
with all of their respective agreements, covenants and conditions required by
this Agreement to be performed or complied with by it prior to or at the Closing
Date.
 
7.2           Deliveries.
 
Buyer shall have duly executed and delivered to Seller each of the deliveries
set forth in Section 2.4(c); provided that it shall not be a condition to
Closing that the Assignment include Section 3 thereof or that Newmont be a party
thereto, in which event the Assignment will be amended accordingly and Buyer
will sign the Notice to Newmont of Assumption, substantially in the form of
Exhibit J hereto, and deliver the same to Newmont and Seller, for the purpose of
confirming that Buyer has assumed and agrees to be bound by the 2006 Mineral
Lease, including Section 11 thereof, to the same extent as Seller with respect
to the interest therein transferred or assigned to Buyer.
 
7.3           Consents.
 
All notices to, and declarations, filings and registrations with, consents,
approvals and waivers from, and waiting periods required by, governmental and
regulatory agencies to consummate the transactions contemplated hereby and/or
required for the conveyance, assignment and/or transfer of the Assets to Buyer
(other than consents, approvals and waivers from governmental agencies that
cannot be obtained until after the Closing, but which Buyer has determined in
the reasonable exercise of its judgment will be available within a reasonable
time subsequent to the Closing), shall have been made or obtained.
 
7.4           No Proceeding or Litigation.
 
(a)           No preliminary or permanent injunction or other order shall have
been issued by any court of competent jurisdiction, whether federal, state or
foreign, or by any governmental or regulatory body, whether federal, state or
foreign, nor shall any statute, rule, regulation or executive order be
promulgated or enacted by any governmental authority, whether federal, state or
foreign, which prevents the consummation of the transactions contemplated in
this Agreement.
 
(b)           Except as set forth in the Relief Gold Complaint, no suit, action,
claim, proceeding or investigation before any court, arbitrator or
administrative, governmental or regulatory body, whether federal, state or
foreign, shall have been commenced and be pending against Seller or Buyer or any
of their respective Affiliates, associates, officers or directors seeking to
prevent the sale of the Assets or asserting that the sale of the Assets would be
illegal.
 
ARTICLE 8
 
INDEMNIFICATION
 
8.1           Indemnification by Seller.
 
Except as otherwise limited by this Article 8, VGC and VRI shall, jointly and
severally, defend, indemnify and hold Buyer, its Affiliates and its directors,
officers, employees, agents, successors and permitted assignees (collectively,
the “Buyer Indemnitees”) harmless from any and all Losses actually suffered or
incurred by any of them, arising out of or resulting from:
 
 
-22-

--------------------------------------------------------------------------------

 
 
(a)           the breach of any representation or warranty by Seller or VGC
contained herein or in any document delivered hereunder at the Closing;
 
(b)           the breach of any covenant or agreement by Seller or VGC contained
herein or in any document delivered hereunder at the Closing; and
 
(c)           liabilities or obligations relating to the Assets or the
Properties required to be performed by, or that are otherwise the responsibility
of, Seller prior to the Closing Date which are not Assumed Liabilities
(including without limitation those Excluded Liabilities referred to in
Section 2.2(b)).
 
8.2           Indemnification by Pershing.
 
Except as otherwise limited by this Article 8, Buyer shall defend, indemnify and
hold VGC and VRI, their Affiliates and their respective directors, officers,
employees, agents, successors and permitted assignees (the “Seller Indemnitees”)
harmless from any and all Losses actually suffered or incurred by any of them,
arising out of or resulting from:
 
(a)           the breach of any representation or warranty by Buyer contained
herein or in any document delivered hereunder at the Closing;
 
(b)           the breach of any covenant or agreement by Buyer contained herein
or in any document delivered hereunder at the Closing; and
 
(c)           the Assumed Liabilities.
 
8.3           General Indemnification Provisions.
 
(a)           For the purposes of this Article 8, the term “Indemnitee” shall
refer to the person or persons indemnified, or entitled, or claiming to be
entitled to be indemnified, pursuant to the provisions of Section 8.1 or 8.2, as
the case may be; the term “Indemnitor” shall refer to the person having the
obligation to indemnify pursuant to such provisions.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(b)           An Indemnitee shall promptly give the Indemnitor notice of any
matter which an Indemnitee has determined has given or would reasonably be
expected to give rise to a right of indemnification under this Agreement,
stating the amount of the Losses, if known, the method of computation thereof
and the basis for the claim, all with reasonable particularity.  The obligations
and liabilities of an Indemnitor under this Article 8 with respect to Losses
arising from claims of any third party that are subject to the indemnification
provided for in this Article 8 (“Third Party Claims”) shall be governed by and
contingent upon the following additional terms and conditions.  If an Indemnitee
shall receive notice of any Third Party Claim, the Indemnitee shall give the
Indemnitor prompt notice of such Third Party Claim; provided, however, that an
Indemnitee’s failure to notify does not release, reduce or otherwise affect the
Indemnitor’s duty to indemnify, except to the extent of any actual prejudice
suffered by the Indemnitor as a result of such failure to notify.  Provided that
the Indemnitor acknowledges in writing that it is indemnifying the Indemnitee
with respect to the Third Party Claim, the Indemnitor, at its option, may assume
and control the defense and/or management of such Third Party Claim at its
expense and through counsel of its choice if it gives prompt notice of intention
to do so to the Indemnitee; provided that the Indemnitee may, at its election,
participate in any such defense at its sole expense; and provided, further that
when claims are asserted in the same proceeding against both the Indemnitee and
the Indemnitor, the Indemnitee shall have the right to employ, at the
Indemnitor’s expense, one firm of counsel of its choice to represent the
Indemnitee if the Indemnitor (i) elects not to or is not entitled to defend,
compromise of settle a Third Party Claim, (ii) having timely elected to defend a
Third Party Claim, fails adequately to prosecute or pursue such defense or (iii)
a defense exists for an Indemnitee that is not available to the Indemnitor.  In
the event the Indemnitor exercises its right to undertake the defense against or
management of any such Third Party Claim as provided above, the Indemnitee shall
cooperate with the Indemnitor in such defense or management and make available
to the Indemnitor all witnesses, pertinent records, materials and information in
its possession or under its control relating thereto as is reasonably required
by the Indemnitor.  Except as provided above, Indemnitor shall promptly
reimburse Indemnitee for any expenses incurred in connection with such
cooperation.  Similarly, in the event the Indemnitor does not exercise its right
to undertake the defense or management of any Third Party Claim and the
Indemnitee is, directly or indirectly, conducting the defense against or
management of any such Third Party Claim, the Indemnitor shall cooperate with
the Indemnitee in such defense or management and make available to it all such
witnesses, pertinent records, materials and information in its possession or
under its control relating thereto as is reasonably required by the
Indemnitee.  Except for the settlement of a Third Party Claim which involves the
payment of money only and for which the Indemnitee is totally indemnified by the
Indemnitor, no Third Party Claim may be settled by the Indemnitor without the
prior written consent of the Indemnitee, such consent not to be unreasonably
withheld.  Similarly, no Third Party Claim may be settled by the Indemnitee
without the prior written consent of the Indemnitor, such consent not to be
unreasonably withheld.
 
8.4           Limits on Liability.
 
(a)           No Losses may be recovered by the Buyer Indemnitees from VGC or
VRI under this Article 8 or otherwise under this Agreement unless and until the
accumulated aggregate amount of Losses incurred by the Buyer Indemnitees exceeds
$20,000 in which event, subject to (c) below, the accumulated aggregate amount
of all such Losses incurred may be recovered.
 
(b)           No Losses may be recovered by the Seller Indemnitees from Buyer
under this Article 8 or otherwise under this Agreement unless and until the
accumulated aggregate amount of Losses incurred by the Seller Indemnitees
exceeds $20,000 in which event, subject to (d) below, the accumulated aggregate
amount of all such Losses incurred may be recovered.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the obligations of VGC and VRI collectively to indemnify the Buyer
Indemnitees in respect of any Losses incurred by the Seller Indemnitees, or to
make any payment for any other claims that Buyer may make against VGC and/or VRI
under this Agreement, is limited to $5,000,000 in the aggregate.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary contained in this
Agreement, the obligations of Buyer to indemnify the Seller Indemnitees in
respect of any Losses incurred by the Buyer Indemnitees, or to make any payment
for any other claims that VGC or VRI may make against Buyer under this
Agreement, is limited to $5,000,000 in the aggregate.
 
ARTICLE 9
 
TERMINATION, AMENDMENT AND WAIVER
 
9.1           Termination of Agreement.
 
This Agreement may be terminated at any time prior to the Closing;
 
(a)           by mutual written consent of Buyer and Seller; or
 
(b)           by either Seller or Buyer if there has been a breach by the other
of any representation or warranty contained in this Agreement or of any covenant
contained in this Agreement, which inaccuracy or breach has prevented the
satisfaction of any condition to the obligations of Seller or Buyer to effect
the Closing pursuant to Article 6 or Article 7, as applicable, and which cannot
be, or has not been, cured within ten (10) days after written notice of such
breach is given to the party committing such breach, provided that the right to
effect such cure shall not extend beyond the date set forth in Section 9.1(c)
below.
 
(c)           by either Seller or Buyer if all conditions to Closing required
under Article 6 or Article 7, respectively, have not been met or waived by April
10, 2012 or such later date as may be agreed upon by Seller and Buyer; provided,
however, that neither Seller nor Buyer shall be entitled to terminate this
Agreement pursuant to this Section 9.1(c) if such party (i) has been in material
violation of any of its representations, warranties or covenants in this
Agreement and such violation has been a material factor in delaying the Closing,
or (ii) is in willful and material violation of any of its representations,
warranties or covenants in this Agreement;
 
(d)           by either Buyer or Seller if an order shall have been issued
prohibiting the Closing hereunder by or from any governmental or regulatory
agency or court of competent jurisdiction.
 
9.2           Procedure and Effect of Termination.
 
In the event of termination of this Agreement by either or both of the parties
pursuant to Section 9.1 hereof, written notice thereof shall forthwith be given
to the other party specifying the provision hereof pursuant to which such
termination is made, and there shall be no further liability on the part of the
parties hereto (or their respective employees, officers, directors, members,
managers or Affiliates), except (a) as set forth in Sections 5.4
(Confidentiality), 10.1 (Expenses), 10.8 (Notices), 10.9 (Governing Law), 10.14
(Other Business Opportunities), 10.15 (Public Announcements), and Article 8
(Indemnification), which shall survive the termination and remain in full force
and effect, and (b) nothing herein shall relieve either party from liability for
any willful breach hereof.
 
 
-25-

--------------------------------------------------------------------------------

 
 
9.3           Amendment.
 
This Agreement may not be amended except by an instrument in writing signed by
all the parties hereto.
 
9.4           Waiver.
 
Any failure of either of the parties to comply with any provision hereof may be
waived by the party entitled to the benefit thereof only by a written instrument
signed by the party granting such waiver, but such waiver or failure to insist
upon strict compliance with such provision shall not operate as a waiver of or
estoppel with respect to, any subsequent or other failure.
 
ARTICLE 10
 
MISCELLANEOUS
 
10.1           Expenses.
 
All costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
 
10.2           Consents.
 
Whenever this Agreement requires a permit or consent by or on behalf of either
party hereto, such consent shall be given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in Section 9.4.
 
10.3           Assignment; Parties in Interest.
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of and be enforceable by, the parties hereto and their respective
successors and permitted assigns.  Prior to Closing, either Buyer or Seller may
assign and delegate its interest in this Agreement to any third party reasonably
qualified and financially and otherwise capable of complying with the terms and
conditions of this Agreement, upon receiving the prior written consent of the
other party, which such consent may not be unreasonably withheld or delayed.
Notwithstanding such consent, the assigning party shall be jointly and severally
liable with the assignee for any breach by the assignee of its obligations under
this Agreement, including without limitation Article 8 hereof.  Any such
assignment shall not be effective unless the assignee agrees in writing with the
other parties hereto to be bound by all of the terms and conditions of this
Agreement.  No party may assign this Agreement or its interest herein after
Closing without the prior written consent of the other parties in their absolute
discretion.
 
 
-26-

--------------------------------------------------------------------------------

 
 
10.4           Further Assurances.
 
Each of the parties hereto agrees that, from and after the Closing, upon the
reasonable request of any other party hereto and without further consideration,
such party will execute and deliver to such other party such documents and
further assurances and will take such other actions as such other party may
reasonably request in order to carry out the purpose and intention of this
Agreement.
 
10.5           Title and Risk of Loss.
 
Legal title, equitable title and risk of loss with respect to the Assets and
rights to be transferred hereunder shall not pass to Buyer until the Assets or
rights are transferred at the Closing hereunder.
 
10.6           Entire Agreement.
 
This Agreement and Exhibits and other writings referred to herein or delivered
pursuant hereto which form a part hereof contain the entire understanding and
agreement of the parties with respect to the subject matter hereof.  This
Agreement supersedes all prior agreements pertaining to the subject matter
hereof, except that the obligations of the parties under the Confidentiality
Agreements shall survive and be binding on the parties as set forth in
Section 5.4.
 
10.7           Headings.
 
The Article and Section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
10.8           Notices.
 
All notices, claims, certificates, requests, demands and other communications
hereunder shall be in writing and will be deemed to have been duly given if
personally delivered, or on the date of receipt if delivered by reputable
overnight courier, as follows:
 
 
(a)
If to Seller or VGC:

 
 
 
Victoria Gold Corp.

 
 
80 Richmond Street West, Suite 303

 
 
Toronto, Ontario, M5H 2A4, Canada

 
 
Attention:  Marty Rendall

 
 
-27-

--------------------------------------------------------------------------------

 
 
 
(b)
If to Buyer:

 
 
 
Pershing Gold Corporation

1658 Cole Boulevard
Building 6 – Suite 210
Lakewood, Colorado 80401
Attention: Steve Alfers
 
or to such other address as the person to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth above.
 
10.9           Governing Law.
 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Nevada without regard to its provisions
concerning conflicts or choice of law.
 
10.10           Counterparts.
 
This Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which when taken together shall constitute
one and the same agreement.  Such counterparts may be delivered by facsimile or
electronic transmission and the receiving party is entitled to rely on the same
to the same extent as if it had been an executed original.
 
10.11           Affiliate.
 
As used herein, an “Affiliate” of Buyer or Seller shall mean any corporation or
other business entity or individual controlling, controlled by or under common
control with, Buyer or Seller, as the case may be, and for this purpose
“control” of any entity shall mean the direct or indirect beneficial ownership
of a majority of the voting interest in such entity, or such other relationship
as, in fact, constitutes actual control thereof.
 
10.12           Survival.
 
Except as specifically set forth herein and, as applicable, to the extent set
forth herein, the provisions of this Agreement shall survive the Closing and the
delivery of the conveyance documents at the Closing.
 
10.13           Interpretation.
 
Whenever the singular or masculine or neuter is used in this Agreement, the same
will be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.  Use of the word “including” in this
Agreement means “including without limitation” or “including but not limited
to.”  Each of the Exhibits attached to this Agreement is incorporated into the
Agreement by this reference.  Any heading, caption or index contained herein
will not be used in any way in construing any provision hereof.
 
 
-28-

--------------------------------------------------------------------------------

 
 
10.14           Other Business Opportunities.
 
This Agreement is, and the rights and obligations of the parties are, strictly
limited to the subject matter hereof.  Except as expressly provided herein, the
parties shall have the free and unrestricted right to independently engage in,
and receive the full benefits of, any and all business ventures of any sort
whatever, whether or not competitive with the 2006 Mineral Lease, without
consulting the other or inviting or allowing the other to participate
therein.  None of the parties shall be under any fiduciary or other duty to the
other parties which will prevent it from engaging in or enjoying the benefits
of, any competing venture or ventures outside the Owned Claims or the Leased
Properties covered by the 2006 Mineral Lease.  The legal doctrines of “corporate
opportunity” or “business opportunity” as developed or applied by any court or
authority of any jurisdiction and sometimes applied to persons or legal entities
occupying a joint venture or other fiduciary status shall not be applied to any
other activity, venture, or operation of either party.
 
10.15           Public Announcements.
 
(a)           From and after the Closing Date, Seller and VGC agree to treat,
subject as set out below, all Data and Information relating to the 2006 Mineral
Lease, the Underlying Leases or the Properties, as confidential, and subject as
set out below, such information shall not be disclosed to any other person or
entity, without the prior written consent of Buyer, which such consent Buyer may
withhold in its sole discretion.  In the event that Seller or VGC is required by
any law, rule, regulation, or order to disclose to the public any of such
information, it shall immediately notify Buyer of such requirement and the terms
thereof, together with a copy of such release as may be contemplated, prior to
such disclosure.  Buyer shall then have two (2) business days to review and
comment upon such disclosure and to request, prior to disclosure, confidential
treatment of any of the information under such terms as it shall, in its
reasonable discretion, determine.  Seller and VGC shall each use its reasonable
best efforts to comply with such request prior to making the required
disclosure. Notwithstanding the foregoing, if Seller or VGC receives advice from
its legal counsel that it should disclose such information within a timeframe
that does not allow such review and comment by Buyer, Seller and/or VGC may do
so without being in breach of its obligations hereunder.
 
(b)           Seller acknowledges that, based upon (i) information and data that
may have been provided by Seller, or (ii) information and data derived or
obtained by Buyer pertaining to adjacent or nearby properties which it owns or
in which it holds a contractual interest, Buyer may have developed its own
theories and interpretations regarding the potential for mineral development of
the Properties that are regarded by Buyer as confidential and/or proprietary to
Buyer and which have not been disclosed to Seller.  Seller agrees that in
entering into this Agreement, it is not relying on Buyer, and Buyer has no
obligation, to disclose any such information, data, theories or interpretations.
 
10.16           Joint and Several Liability.
 
All of the obligations and liabilities of Seller under this Agreement shall be
the joint and several obligations and liabilities of VGC and VRI.
 
 
-29-

--------------------------------------------------------------------------------

 
 
10.17           Remedies.
 
If any party hereto fails to perform any of its respective obligations referred
to under Subsection 6.1(b), Section 6.2, Section 6.3, Subsection 7.1(b) or 7.2,
the other parties hereto shall be entitled to the remedy of specific performance
with respect to such failure, in addition to all other legal or equitable
remedies to which it may be entitled in connection with such failure.
 
10.18           Third Party Beneficiaries.
 
Except as otherwise specified in Section 8.1 and Section 8.2, this Agreement
does not and is not intended to confer any rights or remedies upon any person
other than the parties hereto and their respective successors and permitted
assigns.  Except for the Buyer Indemnitees and Seller Indemnitees, no person
other than the parties hereto will be entitled to rely on the provisions of this
Agreement in any action, suit, proceeding, hearing or other forum.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
 
-30-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties as of the date first above
written.
 
VICTORIA GOLD CORP.,
a British Columbia corporation
 
By:
 
Name:
 
Title:
 
VICTORIA RESOURCES (US) INC.,
a Nevada corporation
 
By:
 
Name:
 
Title:
 
PERSHING GOLD CORPORATION,
a Nevada corporation
 
By:
 
Name:
 
Title:
 

 

[Asset Purchase Agreement Signature Page]
 
 